Citation Nr: 1403352	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-24 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for left shoulder impingement syndrome, including as secondary to the service-connected back disability.

2.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for left shoulder impingement syndrome, claimed as the result of participating in the Chapter 31 vocational rehabilitation training program. 

3.  Entitlement to service connection for right shoulder impingement syndrome, including as secondary to the service-connected back disability.

4.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for right shoulder impingement syndrome, claimed as the result of participating in the Chapter 31 vocational rehabilitation training program.
 
5.  Entitlement to service connection for bilateral carpal tunnel syndrome, including as secondary to the service-connected back disability.

6.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for bilateral carpal tunnel syndrome, claimed as the result of participating in the Chapter 31 vocational rehabilitation training program.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1984 to February 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case. 

In February 2012, the Veteran presented testimony relevant to the appeal at a Board hearing held before the undersigned Veterans Law Judge (VLJ) in Washington, DC.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

After review of the record, the Board finds that the issues on appeal must be remanded to obtain additional VA treatment records and to obtain an addendum VA medical opinion.  At the Board hearing, the Veteran testified that, beginning in July 2005, she had received relevant medical treatment at the VA Medical Center (VAMC) in Augusta, Georgia, after a motor vehicular accident and believed that VA had already obtained the records.  See Board hearing transcript, page 23.  However, upon review, the only VA treatment records from the Augusta VAMC included in the claims file are dated from September 2006 to December 2012.  Because the Veteran's condition in the months before entering the vocational rehabilitation program is relevant to the appeal, a remand is necessary to obtain treatment records from the VAMC in Augusta, Georgia, dated from July 2005 to September 2006.  

Also, the November 2009 VA medical opinion obtained in connection with the appeal is inadequate.  First, the VA medical examiner did not provide an opinion on whether the Veteran's service-connected back disability caused or aggravated the left and/or right shoulder impingement syndrome, as has been contended by the Veteran.  

Second, the VA medical examiner provided insufficient rationale in support of the medical opinion that it was less likely than not that the Veteran's bilateral shoulder impingement syndrome was related to her active duty or participation in the vocational rehabilitation program because he did not address a May 2008 letter from a chiropractor that reads that prolonged sitting increases the biomechanical stress in the lower back and muscle tension in the neck and shoulders.  The Veteran has contended that repetitive typing and prolonged sitting while receiving training as a medical transcriptionist as part of the vocational rehabilitation program caused her bilateral shoulder (and bilateral wrist) disabilities.  See Board hearing transcript, pages 6-7, 13.  

Third, there is no medical opinion on whether the Veteran's bilateral wrist disability was caused or aggravated by the service-connected back disability or otherwise caused by the Veteran's participation in the vocational rehabilitation program.  Although the VA medical examiner opined that there was no evidence of carpal tunnel syndrome and the nerve conduction velocities were completely within normal limits, there are past diagnoses of carpal tunnel syndrome of the wrists of record, as well as current treatment records demonstrating symptomatology involving the right wrist.  See December 2006 letter from a VA physician (noting a then-recent EMG/nerve conduction study showed a medial lesion on the left wrist consistent with carpal tunnel syndrome); see also April 1993 treatment note (noting a diagnosis of carpal tunnel syndrome of the right wrist (post-surgical)); see July 2011 VA urgent care note (noting an assessment of right wrist pain, redness, swelling, and increased heat).  For these reasons, an addendum VA medical opinion is needed.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from the Charlie Norwood VA Medical Center in Augusta, Georgia, that pertain to any medical treatment received by the Veteran from July 2005 to September 2006.  All VA treatment records obtained should be associated with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e).

2.  Obtain an addendum VA medical opinion from the November 2009 VA medical examiner (or another appropriate medical professional) regarding the likely etiology of the Veteran's right and left shoulder disabilities and left and right wrist disabilities, without further medical examination of the Veteran unless needed to provide the requested opinion.  All relevant documents must be made available to and reviewed by the examiner in rendering the opinion.   

Based on review of the appropriate records, for each diagnosed disability of the left and/or right shoulder and the left and/or right wrist, the examiner should offer the following opinions:  

(i) Is it at least as likely as not (i.e., probability 50 percent of more) that the diagnosed disability was caused by the service-connected chronic dorsal/lumbar strain?  Please explain the basis for the opinion. 

(ii)  Is it at least as likely as not (i.e., probability 50 percent of more) that the diagnosed disability was aggravated by (i.e., permanently worsened in severity by) the service-connected chronic dorsal/lumbar strain?  Please explain the basis for the opinion.

(iii) (a) Did the Veteran sustain any additional disability either directly or through aggravation of any preexisting condition(s), as a result of participation in the vocational rehabilitation training program?  If so, identify any additional disability. 

(b)  If additional disability was sustained as a result of participation in the vocational rehabilitation program, was this a risk that would be reasonably foreseeable?

The term "as likely as not" does not mean within the realm of medical possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as to find against it.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.   

3.  Thereafter, the remanded issues should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


